Citation Nr: 0508772	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-20 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fetty, Counsel








INTRODUCTION

The veteran had honorable active service from June 1961 to 
May 1964 and from October 1967 to February 1985.

In a September 1991 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. denied a claim of entitlement to service connection for 
residuals of a right knee injury inter alia.  The veteran was 
notified of that decision in September 1991, but he did not 
appeal.  Thus, that decision became final.

This appeal arises from an October 1999 Buffalo, New York, RO 
rating decision that determined that new and material 
evidence had not been submitted to reopen the claim.  The 
Board construes the veteran's statements as an application to 
reopen his claim for service connection for pes planus.  This 
issue is referred to the RO for appropriate action.

The issue of service connection for a right knee disability 
based on a de novo review of the record is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  By rating decision of September 1991, the RO denied 
service connection for residuals of a right knee injury.  The 
veteran did not appeal the September 1991decision and it 
became final.

2.  Evidence received at the RO since the September 1991 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1991 rating decision, which denied service 
connection for residuals of a right knee injury, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for residuals of a right 
knee injury, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). The regulatory changes 
for 3.156(a) (new and material claims) apply to claims filed 
on or after August 29, 2001 and are not applicable in the 
present case.  For the purpose of reopening the veteran's 
claim, the Board finds that the requirements of the VCAA have 
been met.

Factual Background

The evidence of record at the time of the September 1991 RO 
decision is briefly summarized.

The service medical records (SMRs) reflect no right knee 
complaint or abnormal finding.  At his November 1984 
separation examination, he checked "yes" to bone, joint, or 
other deformity.  The medical examiner noted flat feet since 
May 1964.  

After his February 1985 retirement from the Army, the veteran 
continued to be treated at Fort Belvoir and at Walter Reed 
Army Hospital.  These records reflect that a podiatrist saw 
him in February 1987 and at various later times for severe 
foot pains.  A March 1990 Walter Reed report notes 
intermittent severe right knee pain for seven weeks following 
no specific injury.  A partial meniscus tear was suspected.  
An April 1990 bone scan was consistent with right medial 
meniscus injury.  In May 1990, right knee mild lateral 
collateral ligament and medial collateral ligament 
instability and laxity were noted. 

A March 1991 VA general medical examination report reflects 
that in January 1990 the veteran had injured the right knee 
while playing basketball and in November 1990, he underwent 
right knee arthroscopy and debridement of the right medial 
meniscus and knee joint.  A March 1991 X-ray report notes 
that the films were dark but no gross abnormality was seen.  
The general medical examination diagnosis was right knee 
joint chondromalacia.

In September 1991, the RO denied service connection for a 
right knee injury.  The veteran and his representative were 
notified of that decision, but they did not appeal.  Thus, 
the rating decision became final.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  Pursuant to VA regulations, when a 
claim has been disallowed by the RO, "the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a 
(2004).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence submitted since the September 1991 decision 
includes an application to reopen the claim and VA clinical 
records.  

In September 1999, the veteran reported recent right knee 
surgery due to arthritis.  He supplied a September 8, 1999, 
VA surgery report of a right tibial osteotomy to correct a 
varus (bent inward) misalignment of the knee.  The report 
notes bilateral medial compartment osteoarthritis and tibia 
vara and past multiple arthroscopies.  

In November 1999, the veteran reported that right knee pain 
began on March 14 or 15, 1985, and that later tests showed 
arthritis.  He reported that doctors had attributed his knee 
pain to his flat feet.

In August 2000, the RO received a letter wherein the veteran 
reported problems with both legs beginning in March 1985.  He 
mentioned that while in the Army he ran a lot while wearing 
boots but had no real pain until a few weeks after retiring.  
He reported that 1985 X-rays from Walter Reed Army Hospital 
and at Fort Belvoir would show arthritis.  

Later obtained VA clinical records reflect that in November 
1996, the veteran needed an arthroscopy as soon as possible 
due to bilateral knee pains.  

A February 1998 VA outpatient treatment report reflects that 
the veteran came in with old medical records noting two 
arthroscopies in 1985 and secondary degenerative arthritis.  
March 1998 VA X-rays showed that in weight bearing there was 
no joint space or tissue abnormality of either knee.  

A September 1999 VA report notes a long history of bilateral 
knee pain, worse on the right.  A previous diagnosis of 
bilateral medial compartment osteoarthritis secondary to 
bilateral varus knee deformities had been given.  X-rays 
showed medial joint space narrowing.  A September 2000 VA 
report reflects left total knee replacement due to 
osteoarthritis.  A previous tibiosteotomy had been performed 
due to varus deformity.

Analysis

After reviewing the above evidence, the Board finds that new 
and material evidence sufficient to reopen the claim has been 
submitted.  Specifically, the February 1998 VA outpatient 
report that reflects that the veteran presented reports of 
two 1985 knee arthroscopies and a diagnosis of arthritis is 
both new and material.  While that report is somewhat 
ambiguous as to the date of the arthritis diagnosis, it is so 
significant as to warrant reopening the claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for right knee arthritis is 
reopened.  To this extent only, the claim is granted.  


REMAND

Having reopened the veteran's claim for service connection 
for a right knee disorder, the case must now be considered 
based on a de novo review of the record.

A February 1998 VA treatment report mentions that the veteran 
had shown the examiner a 1985 military medical reports 
pertaining to surgery and arthritis of the right knee.  This 
1985 report is not of record and VA's duty to assist includes 
attempting to obtain the report.  

The most recent SSOC was issued in January 2002.  In February 
2005, the veteran submitted a medical treatise on 
osteoarthritis.  He did not waive his right to initial RO 
consideration of this evidence and the RO has not had 
opportunity to review it.  Thus, a remand will be necessary 
for this procedural safeguard.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The RO should obtain the necessary 
releases from the veteran and in order to 
obtain all treatment reports dated in 
1985 and 1986 from Fort Belvoir and 
Walter Reed Army Hospitals.  

The RO should request the veteran to 
submit copies of medical records that he 
possesses of any relevant 1985 or 1986 
treatment reports or X-ray reports, to 
include from Fort Belvoir and from Walter 
Reed Army Hospitals, as these records 
might be very helpful to his claim. 

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim to include 
consideration of all evidence received 
since the last supplemental statement of 
the case.  If the benefit is not granted, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
before the claims folders are returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp 2004).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


